COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-360-CV
 
 
MIKE BISMAR, M.D.                                                             APPELLANT
 
                                                   V.
 
DOROTHY A. MOREHEAD,                                                     APPELLEES
VAUGHN
R. MOREHEAD, AND 
JAMES
P. MOREHEAD, III, 
INDIVIDUALLY
AND AS HEIRS AT LAW 
OF
GLORIA MOREHEAD, DECEASED
 
                                              ------------
 
           FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Mike Bismar, M.D. is
attempting to appeal the trial court=s order denying his motion to dismiss the underlying medical
malpractice lawsuit.  We dismiss the
appeal for want of jurisdiction. 




Bismar moved to dismiss
appellees= suit on the
ground that their expert report was inadequate.[2]  This court has held that an order denying a
motion to dismiss based on the alleged inadequacy of an expert report is not
appealable by interlocutory appeal.[3]  Consequently, we notified Bismar by letter
that his appeal was subject to dismissal unless he filed a response showing
grounds for continuing the appeal.[4]  Although Bismar has filed a response, it does
not state grounds for continuing the appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction. 
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DELIVERED:  November 29, 2007                           




[1]See Tex. R. App. P. 47.4.


[2]Bismar
concedes that the initial expert report was timely, although he complains that
the supplemental expert report was not.


[3]See
Jain v. Stafford, 214 S.W.3d 94, 97 (Tex. App.CFort
Worth 2006, pet. dism=d).


[4]See Tex. R. App. P. 42.3(a).